FILED

UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF coLui\/iBiA MAy 1 3 2013
. - d
g\erk, U.S. D\str\ct an
C ts
Xavier Flores, ) Ba“kruptcy our

)

Plaintiff, )

)

v. § Civil Action No.  J ® 

Metropolitan Police Department, )
)

Defendant. )

)

MEMORANDUM OPINION

This matter is before the Court on review of plaintiff s pro se complaint and application
to proceed in forma pauperis. The application will be granted and the case will be dismissed
pursuant to 28 U.S.C. § l9l5(e)(2)(B)(ii) (requiring dismissal of a case upon a determination that
the complaint fails to state a claim upon which relief may be granted).

Plaintiff, a homeless individual who submitted more than 30 mostly cryptic complaints
within the first two weeks of l\/Iarch alone, sues the Metropolitan Police Department ("MPD")
purportedly under the Americans with Disabilities Act ("ADA"), 42 U.S.C. § l2lOl et seq. He
alleges only that "MPD arrived at the Guest House of G.U. and did not provide report as
requested." Compl. at l. Plaintiff seeks $l million in damages. Id. at 2.

A plaintiffs "allegations must be enough to raise a right to relief above the speculative
level . . . ." Bell Atlantz`c Corp. v. Twombly, 550 U.S. 544, 555 (20()7) (citations omitted); see
Aktieselskabet AF 21. Nov, 2001 v. Fame Jeans, Inc., 525 F.3d 8, 16 n.4 (D.C. Cir. 2008) ("We

have never accepted ‘legal conclusions cast in the form of factual a1legations’ because a

l

complaint needs some information about the circumstances giving rise to the claims.") (quoting
Kowal v. MCI Commc'ns Corp., 16 F.3d 1271, 1276 (D.C. Cir. 1994)). Plaintiff does not allege
that he has a disability and that defendant’s actions were because of his disability. He therefore
has stated no facts to support an ADA claim. In addition, "it is well settled that the MPD is non
sui juris and, therefore, cannot sue or be sued." Heencm v. Leo, 525 F. Supp. 2d l 10, 112

(D.D.C. 2007) (citations omitted). A separate Order of dismissal accompanies this

tow

United Stlttes District Judge

Memorandum Opinion.

Date: l\/Iay\§ , 2013